Title: From Thomas Jefferson to the Commissioners of the Treasury, with Enclosure, 9 August 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury




Gentlemen
Paris Aug. 9. 1787.

Agreeable to the desire expressed in your letter of Feb. 16. 1787. I now send you a rough state of the articles attached by Messrs. Schweighauser & Dobree, and actually remaining in the warehouse at Nantes. You will perceive that it is only an estimate made by myself on the spot, as an exact account could not be obtained without unpacking the whole. My estimate is followed by some Notes on the several articles sent me lately by Mr. Dobreé giving an historical account of them. I have desired him, by a letter of this day, to deliver one of the muskets and sabres to Mr. Cairnes   to be forwarded to you, at the same time saying at what price they would probably sell at Nantes. If the matter is decided in favor of these gentlemen, these arms will be sold: my object therefore in sending you the sample is to receive your instructions, whether, in that event, the U.S. would wish to become purchasers at any, and what price? The war office, on view of the sample, will tell you whether they will suit them at all, and at what price, and yourselves will determine whether you can pay for them, or chuse to abandon them to sale. If the question is determined in favor of the U.S. I shall have time to take their commands whether to sell, or to send them to America. I have the honor to be with sentiments of the most perfect respect, Gentlemen, your most obedient & most humble servant,

Th: Jefferson



Enclosure
24. casks of gun locks
 6. cases of gun barrels
65. cases of old bayonets.
Locks and furniture of 3100 firearms of various kinds taken from the peasantry of Bordeaux when they were deprived of the droit de chasse, and purchased by Mr. Deane. The above are broken, eaten up with rust, and worth nothing.
15,000 pieces of walnut for gunstocks, very good.
30. cases of muskets from Holland; about 27. in each case: say about 700 muskets with their bayonets: good of their form but not of the best form: in such condition that they will need only such a cleaning as the soldier himself can give.
21. cases of sabres from Holland, about 63. in each case, say about 1300. in good condition.
18 hogsheads of gun flints.
10. anchors weighing on the whole about 21,500 ℔.
But we must deduct about a fifth from the muskets and sabres, because these use in the warehouse five tier of cases; the bottom one of which having been partly under water during an inundation of the Loire, that whole tier may be considered lost. Another deduction will be warehouse rent, 600₶ a year from the year 1782.
The 6. chests of rampart barrels and the 24. hogsheads of gun locks &c. are from the old arsenal bought of M. de Monthieu. The muskets of which they belonged were so bad that they never were found worth mending or cleaning and it was a long time questioned whether they should be sent over to America or not. But as it would have been difficult to sell them, Dr. Franklin ordered that the stocks which were mostly broke or worm-eaten, should be taken off to save freight, and that the barrels and furnitures should be packed as they are.
The 65. chests of Bayonets are mostly from these.
The 3100. Paysan muskets are also of M. Monthieu’s arsenal. We have  been told that they were taken from the peasantry in the neighbourhood of Bordeaux. They have always been looked upon of little or no value.


The 30. chests of arms from Holland
}
were received from


The 21. chests of sabresidem


The 18. hhds. gun flints
}
Mr. Jonathan Williams


The 10 anchors


and the 16,000 gun and pistol stocks



